TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00084-CV


                                          D. R., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
   NO. C2020-0451A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               D. R. (Mother) appeals the trial court’s final order terminating her parental rights

to her children, K.P. and J.P., arguing that the trial court committed reversible error in failing

to appoint counsel for her.1 See Tex. Fam. Code §§ 107.013 (requiring trial court to appoint

attorney ad litem to represent indigent parent in parental-termination suits filed by governmental

entity), 161.001(b) (providing circumstances under which trial court may order termination of

parent-child relationship). For the following reasons, we will affirm the order.


                                         BACKGROUND

               On March 12, 2020, the Texas Department of Family and Protective Services

filed an Original Petition for the Protection of a Child for Conservatorship and for Termination

in Suit Affecting the Parent-Child Relationship. Mother and Father each filed a waiver of


       1
         The trial court’s order also terminated the parental rights of the children’s father (Father),
but he does not appeal.
citation and service and an affidavit of indigence on March 24, 2020. See id. § 107.013(d); Tex.

R. Civ. P. 145(b). That same day, the trial court conducted an indigency hearing at which both

Mother and Father testified. The trial court questioned the parties extensively about their sources

and amounts of income and total expenses in different categories. Evidence showed that Mother

and Father shared a household and had over $1,300 of disposable monthly income after paying

their necessary expenses. At the conclusion of the hearing the trial court found that the parents

were not indigent and therefore not entitled to court-appointed counsel.2 The court informed

Mother and Father that they did not qualify for court-appointed counsel and needed to retain and

pay for their own counsel, should they desire, and provided them with a list of attorneys who

regularly handle CPS cases. Father indicated that he would likely represent himself, and Mother

indicated her interest in retaining an attorney on the list. The court also informed both parents of

the next court setting scheduled for April 7.

               Neither Mother nor Father appeared at the April 7 setting despite being “duly and

properly notified,” after which the trial court rendered an order extending its emergency orders,

and the case was set for an adversarial hearing on April 9, again neither parent appearing. In an

April 22 status report, the Department asked the court to make the Department’s service plan for

the parents an order of the court, which the court did after a June 9 status hearing at which

neither parent appeared despite being “duly and properly notified” as reflected in the court’s

order. Trial was set for August 25.




       2
         The court’s handwritten docket sheet for March 24, 2020 reads, “Parents D/N qualify
for ct-appointed atty.” In its April 7 Order Extending Emergency Orders, the trial court recited
its March 24 finding that Mother and Father are not indigent.

                                                 2
               On August 25, the date the case was set for trial, Father filed an original answer

and a new affidavit of indigence. While no new affidavit of indigence for Mother appears in the

record, Father’s August 25 affidavit includes Mother’s income and expenses as part of his

household and states that they share a household. When the case was called for the August 25

trial setting, the court swore in Mother and Father and began questioning them about why they

had not been in contact with the Department as the Department had alleged. After each parent

testified about how their incomes had substantially decreased since March because of the

COVID-19 pandemic and about how they had been unable to retain attorneys due to their

finances, the trial court announced that it was appointing counsel for each parent and provided

each of them with the name and phone number of their respective newly appointed attorney.

The case was referred to mediation and then set for a final bench trial in January 2021. Trial

occurred on January 26 and 28, 2021.

               At the beginning of trial, Mother’s and Father’s respective court-appointed

attorney each announced “not ready” because their clients were not present and had not been in

sufficient communication with them to prepare for trial. The trial court overruled the court-

appointed attorneys’ “not ready” announcements, and trial commenced. After trial, the court

rendered an order terminating Mother’s and Father’s parental rights to their two children.


                                          DISCUSSION

               In one issue, Mother contends that because neither the Department nor the district

clerk contested her March 2020 affidavit of indigence, she was entitled to court-appointed

counsel as a matter of law and that the trial court abused its discretion and reversibly erred in not




                                                 3
appointing Mother counsel at that juncture.3 To support her argument, Mother cites this Court’s

2014 opinion in J.E. v. Texas Department of Family and Protective Services, No. 03-14-00164-

CV, 2014 WL 4536569, at *8–9 (Tex. App.—Austin Sept. 10, 2014, no pet.) (mem. op.)

(holding that because neither Department nor clerk filed written contest challenging father’s

Rule 145 affidavit, father was “indigent as a matter of law” and trial court “was required to

provide him with appointed counsel” (citing Hager v. Apollo Paper Corp., 856 S.W.2d 512, 514

(Tex. App.—Houston [1st Dist.] 1993, no writ)).

               However, J.E. is distinguishable and thus not dispositive of this appeal because its

holding was based on a former version of Rule 145, which specifically provided for the contest

of an affidavit of indigence by only the defendant or the clerk: “Contest. The defendant or the

clerk may contest an affidavit that is not accompanied by an IOLTA certificate by filing a written

contest giving notice to all parties[.]” Tex. R. Civ. P. 145(d) (Vernon’s 2005, amended 2016).

However, the current version of Rule 145 specifically contemplates that a trial court may

sua sponte require a party who has filed an affidavit “to prove the inability to afford costs”

when “evidence comes before the court” that the party may be able to afford them. Tex. R.

Civ. P. 145(e)(2).4



       3
          Mother also cursorily complains that the trial court’s later appointment of counsel for
her in August 2020—on the same day that the trial court heard evidence about Mother’s and
Father’s alleged change in financial circumstances—was a “toothless exercise” because such
appointment was after a “critical stage” in the proceedings had “come and gone.” However, she
does not specifically raise any issues as to that latter appointment and, in any event, that latter
appointment is irrelevant to Mother’s complaint that the trial court abused its discretion in
“failing” to appoint her counsel in March 2020.
       4
         Rule 145 was amended in 2016 and again in 2021 with an effective date of April 15,
2021. While the 2016 version, rather than the 2021 one, applies to this case, we cite to the
current version because—for purposes of the issue in this appeal—it reads substantially the
                                                4
                Mother would have this Court hold that if neither the Department nor the clerk

has contested the parent’s indigence, a trial court may not conduct a hearing to determine

whether a parent is indigent but must, rather, take that parent’s affidavit as conclusive of

indigence. We decline to so hold because to do so would contravene both the current version of

Rule 145, see id., and the express mandate in Family Code Section 107.013 for a trial court to

“determine” whether a parent is indigent when a parent has placed indigence in issue by filing a

Rule 145 affidavit, see Tex. Fam. Code § 107.013(d) (requiring parent to file Rule 145 affidavit

before court “may conduct a hearing to determine the parent’s indigence,” permitting court to

“consider additional evidence at that hearing,” and providing that court “shall appoint attorney

ad litem to represent the parent” if “the court determines the parent is indigent”), (e) (“A parent

who the court has determined is indigent for purposes of this section is presumed to remain

indigent for the duration of the suit and any subsequent appeal unless the court . . . determines

that the parent is no longer indigent . . . .”).

                The trial court heard evidence in March 2020 on Mother’s Rule 145 affidavit and

made a determination that she was not indigent and therefore not entitled to appointed counsel at

that juncture. Mother does not contend on appeal that the trial court’s March 2020 determination

was not supported by sufficient evidence but merely contends, erroneously, that the trial court

had no discretion to sua sponte hear evidence to assist it in making the indigence determination

with which the legislature has expressly charged trial courts. See id. § 107.013(d), (e). We

conclude that the trial court did not abuse its discretion in refusing to appoint Mother counsel in

March 2020 and, accordingly, overrule Mother’s sole issue.



same as the 2016 version. Compare Tex. R. Civ. P. 145(f)(4) (Vernon’s 2016, amended 2021),
with Tex. R. Civ. P. 145(e)(2).
                                                   5
                                        CONCLUSION

              We affirm the trial court’s order of termination.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: July 1, 2021




                                                6